Case 2:21-cv-01136-NR Document 1-2 Filed 08/26/21 Page 1of 3

@® Published using Google Docs Learn More Report Abuse

August 23, 2021 Parent Health and Safety ...UPcated automatically every 5

***minutes

Caron Ue[U plan

SCHOOL DISTRICT

ONE NORTH JEFFERSON AVENUE CANONSBURG,
PENNSYLVANIA 15317

(724) 746-2940
FAX (724) 746-9184

COMMITMENT TO EXCELLENCE

cmsd.k12.pa.us
August 23, 2021

Dear Parents and Guardians,

With the start of school approaching quickly the school
district wanted to provide you with information pertaining
to current COVID-19 health and safety mitigation.
Current mitigation is subject to change and will be
reviewed as needed. The following list contains key
components.

Students, teachers, and staff who have
svmptoms of infectious illness should stay
home and follow un with their healthcare
provider for testing and care, reaardless of
vaccination status. Staving home when sick
with COVID-19 is essential to keeping COVID-
19 infections out of schools and preventing
spread to others. A daily home health
screening tool will be sent to all families prior to
the start of school.

The school district recommends. but does not
require. all students. teachers. staff. and visitors
follow the CDC quidance and correctly wear a
mask in indoor settings, regardless o
vaccination status

The school district recommends. but does not
require. all unvaccinated students, teachers,
staff. and visitors follow CDC quidance and
correctly wear a mask in crowded outdoor
settinas.

Masks are reauired at this time on school
transportation. The Pennsvivania Department
of Education refers to the CDC issued order
that requires face masks to be worn by all
people while on public transportation. Click
here and here for this information.

Masks will be provided to anyone who needs
one.

Individuals who elect to wear a mask can be
provided an area where social distancing
and/or plexiglass dividers are available to allow
them to remove the mask to eat or drink during
breakfast and lunch.

Schools will report positive cases to the PA
Department of Health and work with them for
contact tracing and quarantine. The CDC has
updated quarantine guidance, please review
the attached flow chart. Make note of the
response differences for vaccinated and
masked close contacts.

Students absent from school will be able to
access work through Schoology in grades 5-12
and Google Classroom in K-4.

In order to preserve safe in-person learning, to
the greatest extent practical, the school district
and Department of Health will monitor cases in
Case 2:21-cv-01136-NR Document 1-2 Filed 08/26/21 Page 2 of 3

@® Published using Google Docs Learn More Report Abuse

Updated automatically every 5

August 23, 2021 Parent Health and Safety... o.

e Hand Sanitizer and disinfectant wipes will be
available in all schools/classrooms.

e MERV 13 filters, which trap 98% of airborne
particles as small as .3 microns. have been
installed in all facility ventilation systems.

CDC Guidance and protocols are continuously under
review and subject to chanae at anv time. We ask for
vour patience and understanding as we all work
through this together.

Sincerely,

CMSD
Case 2:21-cv-01136-NR Document 1-2 Filed 08/26/21 Page 3 of 3

@® Published using Google Docs Learn More Report Abuse

 

August 23, 2021 Parent Health and Safety wa peated automatically every 5

 

 

|__Ate you staff ora student?

 

 

 

 

 

 

 

 

 

 

 

1 bttos://wwweede i irus/2019-ncov/php/contact-traci: ontact-tracing-plan/appendixhtmifcontact =  Updat ar Uipeeien RANA.
